Citation Nr: 0729315	
Decision Date: 09/18/07    Archive Date: 10/01/07

DOCKET NO.  04-02 561	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Honolulu, 
Hawaii


THE ISSUES

1.  Whether new and material evidence has been submitted to 
reopen a claim for entitlement to service connection for an 
undiagnosed illness manifested by muscle and joint pain, 
variously described as polyarticular arthralgia, myalgias, 
and muscle pain and spasms, and if so, whether the reopened 
claim should be reopened.

2.  Whether new and material evidence has been submitted to 
reopen a claim for entitlement to service connection for 
chronic headaches, claimed as due to an undiagnosed illness, 
and if so, whether the reopened claim should be reopened.

3.  Whether new and material evidence has been submitted to 
reopen a claim for entitlement to service connection for 
fatigue/malaise, claimed as due to an undiagnosed illness, 
and if so, whether the reopened claim should be reopened.

4.  Whether new and material evidence to reopen a claim for 
entitlement to service connection for gastrointestinal 
symptoms, claimed as due to an undiagnosed illness, and if 
so, whether the reopened claim should be reopened.

5.  Whether new and material evidence has been submitted to 
reopen a claim for entitlement to service connection for 
shortness of breath, claimed as due to an undiagnosed 
illness, and if so, whether the reopened claim should be 
reopened.

6.  Whether new and material evidence has been submitted to 
reopen a claim for entitlement to service connection for 
intermittent high fevers and elevated liver function tests, 
claimed as due to an undiagnosed illness, and if so, whether 
the reopened claim should be reopened.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


ATTORNEY FOR THE BOARD

A. J. Turnipseed, Associate Counsel


INTRODUCTION

The veteran had active service from June 1977 to November 
1981 and from July 1989 to June 1992.  

This matter comes before the Board of Veterans' Appeals 
(Board) from a March 2003 rating decision of the above 
Department of Veterans Affairs (VA) Regional Office (RO), 
which, in pertinent part, denied the undiagnosed-illness 
claims for the symptoms listed above.  

This appeal was previously before the Board in June 2006, and 
was remanded.  As discussed below, the above issues are 
REMANDED to the RO via the Appeals Management Center (AMC), 
in Washington, DC.  VA will provide notification when further 
action is required on the part of the veteran.  


FINDINGS OF FACT

1.  Service connection for an undiagnosed illness manifested 
by muscle and joint pain, chronic headaches, fatigue/malaise, 
gastrointestinal symptoms, shortness of breath, intermittent 
high fevers, and elevated liver function tests was denied in 
a March 2000 rating decision.  The veteran was notified of 
the decision, and did not initiate an appeal.

2.  Since the March 2000 rating decision, evidence bearing 
directly and substantially on the claim of entitlement to 
service connection for an undiagnosed illness manifested by 
muscle and joint pain, chronic headaches, fatigue/malaise, 
gastrointestinal symptoms, shortness of breath, intermittent 
high fevers, and elevated liver function tests, which is 
neither cumulative nor redundant, and which is, by itself or 
in combination with other evidence, so significant that is 
must be considered in order to fairly decide the merits of 
the claim, has been received, warranting reopening of the 
claim.


CONCLUSIONS OF LAW

1.  The March 2000 RO rating decision denying service 
connection for an undiagnosed illness manifested by muscle 
and joint pain, chronic headaches, fatigue/malaise, 
gastrointestinal symptoms, shortness of breath, intermittent 
high fevers, and elevated liver function tests is final.  38 
U.S.C.A. § 7105(c) (West 2002); 38 C.F.R. §§ 3.104, 3.160(d), 
20.302, 20.1103 (2006).  

2.  New and material evidence has been received with respect 
to the claim of entitlement to service connection for an 
undiagnosed illness manifested by muscle and joint pain, 
chronic headaches, fatigue/malaise, gastrointestinal 
symptoms, shortness of breath, intermittent high fevers, and 
elevated liver function tests, and the claim may therefore be 
reopened.  38 U.S.C.A. §§ 5108, 7105 (West 2002); 38 C.F.R. § 
3.156(a) (2006).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Duty to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA) describes 
VA's duty to notify and assist claimants in substantiating a 
claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5107, 5126 (West 2002); 38 C.F.R. §§ 3.102, 3.156(a), 
3.159 and 3.326(a) (2006).  In view of the favorable action 
in this case, any deviation in the execution of the VCAA 
requirements by the RO constituted harmless error, and does 
not prohibit consideration of this matter as to reopening of 
the previously denied claims.  

It is the Board's responsibility to evaluate the entire 
record on appeal.  See 38 U.S.C.A. § 7104(a).  When there is 
an approximate balance in the evidence regarding the merits 
of an issue material to the determination of the matter, the 
benefit of the doubt in resolving each such issue shall be 
given to the claimant.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 
3.102.

In Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990), the Court 
of Appeals for Veterans Claims held that an veteran need only 
demonstrate that there is an "approximate balance of 
positive and negative evidence" in order to prevail.  The 
Court has also stated, "It is clear that to deny a claim on 
its merits, the evidence must preponderate against the 
claim."  Alemany v. Brown, 9 Vet. App. 518, 519 (1996), 
citing Gilbert.

II.  Facts and Analysis

A.  New and Material Evidence  

To reopen a claim which has been previously denied and has 
become final, the claimant must present new and material 
evidence.  38 U.S.C.A. § 5108 (West 2002).  New and material 
evidence is defined as evidence not previously submitted to 
agency decision makers which, by itself or when considered 
with previous evidence of record, relates to an unestablished 
fact necessary to substantiate the claim, which is neither 
cumulative nor redundant, and which raises a reasonable 
possibility of substantiating the claim.  38 C.F.R. § 
3.156(a).  In Hodge v. West, 155 F.3d 1356, 1363 (Fed. Cir. 
1998), the U.S. Court of Appeals for the Federal Circuit 
noted that new evidence could be sufficient to reopen a claim 
if it could contribute to a more complete picture of the 
circumstances surrounding the origin of a veteran's injury or 
disability, even where it would not be enough to convince the 
Board to grant a claim.  In determining whether evidence is 
new and material, the credibility of the evidence is 
generally presumed.  Justus v. Principi, 3 Vet. App. 510, 
512-513 (1992).

In Elkins v. West, 12 Vet. App. 209 (1999), the Court of 
Appeals for Veterans Claims held the Board must first 
determine whether the appellant has presented new and 
material evidence under 38 C.F.R. § 3.156(a) in order to have 
a finally denied claim reopened under 38 U.S.C.A. § 5108.  
Then, if new and material evidence has been submitted, the 
Board may proceed to evaluate the merits of the claim, but 
only after ensuring that VA's duty to assist has been 
fulfilled.  See Vargas-Gonzalez v. West, 12 Vet. App. 321, 
328 (1999).

Before the Board may reopen a previously denied claim, it 
must conduct an independent review of the evidence to 
determine whether new and material evidence has been 
submitted sufficient to reopen a prior final decision.  The 
Board does not have jurisdiction to consider a claim which 
has been previously adjudicated unless new and material 
evidence is present, and before the Board may reopen such a 
claim, it must so find.  Barnett v. Brown, 83 F.3d 1380, 1383 
(Fed. Cir. 1996), aff'g Barnett v. Brown, 8 Vet. App. 1 
(1995); see Butler v. Brown, 9 Vet. App. 167, 171 (1996); 38 
U.S.C.A. §§ 5108, 7104(b).  If the Board finds that new and 
material evidence has not been submitted, it is unlawful for 
the Board to reopen the claim.  See McGinnis v. Brown, 4 Vet. 
App. 239, 244 (1993).  

In a rating decision dated March 2000, the RO, in pertinent 
part, denied entitlement to service connection for 
undiagnosed illness manifested by muscle and joint pain, 
chronic headaches, fatigue/malaise, gastrointestinal 
symptoms, shortness of breath, intermittent high fevers, and 
elevated liver function tests.  The record reflects the 
veteran was notified of that decision in the same month and 
did not submit a notice of disagreement.  Therefore, the 
March 2000 decision is final in the absence of clear and 
unmistakable error.  See 38 U.S.C.A. § 7105(c) (West 2002); 
38 C.F.R. § 20.1103 (2006).  

Since the March 2000 RO decision, the veteran has submitted a 
statement from his VA Readjustment Counseling Therapist, 
W.L.K., dated January 2001, which states that the veteran's 
medical conditions are apart from the treatment for his post 
traumatic stress disorder (PTSD) and are, in fact, intimately 
linked with his war-related condition.  The evidence that has 
been received into the record also includes an October 2002 
VA examination report wherein the examining physician noted 
that the veteran has low-grade fevers at times and diagnosed 
the veteran with "unexplained fever of unknown origin since 
1992, low-grade, undiagnosed illness."  

At the time of the last final decision, there was no medical 
evidence showing that any of the veteran's claimed symptoms 
were due to an undiagnosed illness, and, in determining 
whether new and material evidence has been submitted to 
reopen a claim for service connection, we presume the 
credibility of all evidence.  Therefore, the Board finds that 
such evidence is new, relates to an unestablished fact 
necessary to substantiate the veteran's claims, is neither 
cumulative or redundant, and raises a reasonable possibility 
of substantiating his claims.  Accordingly, the claims for 
entitlement to service connection for an undiagnosed illness 
manifested by muscle and joint pain, chronic headaches, 
fatigue/malaise, gastrointestinal symptoms, shortness of 
breath, intermittent high fevers, and elevated liver function 
tests may be reopened.  See 38 U.S.C.A. § 5108.


ORDER

New and material evidence having been submitted; the claim of 
entitlement to service connection for an undiagnosed illness 
manifested by muscle and joint pain, chronic headaches, 
fatigue/malaise, gastrointestinal symptoms, shortness of 
breath, intermittent high fevers, and elevated liver function 
tests is reopened, and to this extent the appeal is granted.

REMAND

As to the reopened claim, the Board notes the veteran has 
asserted that he suffers from undiagnosed illness manifested 
by various symptoms as a result of his service in the Gulf 
War.  

Service connection may be established for a Persian Gulf 
veteran who exhibits objective indications of chronic 
disability resulting from an undiagnosed illness which became 
manifest either during active service in the Southwest Asia 
theater of operations during the Persian Gulf War, or to a 
degree of 10 percent or more not later than December 31, 
2011.  38 C.F.R. §3.317(a)(1).

Objective indications of a chronic disability include both 
"signs," in the medical sense of objective evidence 
perceptible to an examining physician, and other, non-medical 
indicators that are capable of independent verification.  
Disabilities that have existed for six months or more and 
disabilities that exhibit intermittent episodes of 
improvement and worsening over a 6-month period will be 
considered chronic.  The 6-month period of chronicity will be 
measured from the earliest date on which the pertinent 
evidence establishes that the signs or symptoms of the 
disability first became manifest.  A chronic disability 
resulting from an undiagnosed illness referred to in this 
section shall be rated using evaluation criteria from the 
VA's Schedule for Rating Disabilities for a disease or injury 
in which the functions affected, anatomical localization, or 
symptomatology are similar.  A disability referred to in this 
section shall be considered service-connected for the 
purposes of all laws of the United States.  38 C.F.R. § 
3.317(a)(2-5).

Signs or symptoms which may be manifestations of an 
undiagnosed illness include, but are not limited to: fatigue, 
signs or symptoms involving the skin, headache, muscle pain, 
joint pain, neurologic signs or symptoms, neuropsychological 
signs or symptoms, signs or symptoms involving the 
respiratory system (upper or lower), sleep disturbances, 
gastrointestinal signs or symptoms, cardiovascular signs or 
symptoms, abnormal weight loss, or menstrual disorders.  38 
C.F.R. § 3.317(b).

During the pendency of this claim and appeal, the law 
affecting compensation for disabilities occurring in Persian 
Gulf War veterans was amended.  See 38 U.S.C.A. §§ 1117, 1118 
(West 2002).  These changes became effective on March 1, 
2002.  Essentially, these changes revised the term "chronic 
disability" to "qualifying chronic disability," and 
included an expanded definition of "qualifying chronic 
disability" to include (a) an undiagnosed illness, (b) a 
medically unexplained chronic multi-symptom illness (such as 
chronic fatigue syndrome, fibromyalgia, and irritable bowel 
syndrome) that is defined by a cluster of signs or symptoms, 
or (c) any diagnosed illness that the Secretary determines, 
in regulations, warrants a presumption of service connection.  
38 U.S.C.A. § 1117(a)(2)(B).  Therefore, adjudication of the 
veteran's Persian Gulf service connection claims in the 
present case must include consideration of both the old and 
the new criteria.

As noted above, this claim was previously before the Board in 
June 2006, at which time the Board remanded the claim in 
order for the RO to provide the veteran with proper VCAA 
notification as required by 38 U.S.C.A. §§ 5103 and 5103A 
(West 2002).  The Board also requested that, if the veteran 
submitted new and material evidence sufficient to reopen his 
claim, he should be scheduled for a VA examination to 
determine whether he currently has objective evidence of the 
symptoms being claimed and whether any currently manifested 
symptoms are related to a known diagnosis.  The RO provided 
the veteran with proper notice, and then determined that he 
had not submitted new and material evidence sufficient to 
reopen the claim, and thus did not schedule the veteran for a 
VA examination.  

However, as discussed above, the Board has determined that 
the veteran has submitted new and material evidence 
sufficient to reopen his claim for service connection for an 
undiagnosed illness manifested by muscle and joint pain, 
chronic headaches, fatigue/malaise, gastrointestinal 
symptoms, shortness of breath, intermittent high fevers and 
elevated liver function tests.  Therefore, the Board finds 
that a VA examination is necessary in order to properly 
adjudicate this claim.

In making this determination, the Board notes that the 
veteran has not been afforded a VA Persian Gulf War 
examination to determine the etiology of any of his claimed 
symptoms.  In this context, the Board notes that there is 
conflicting evidence of record regarding whether the 
veteran's claimed symptoms are related to a known diagnosis.  

With respect to the veteran's claim muscle and joint pain, 
the Board notes that the veteran's service medical records 
(SMRs) show that, in October 1991, he was hospitalized for 
complaints of upper extremity and shoulder muscle weakness 
and pain after doing strenuous physical training (PT) two 
days before.  Hospital records reflect that the veteran had 
swelling in the upper arms and increasing pain in biceps, 
triceps, and shoulders and that he had not been doing very 
much PT in the past few months because of having been in 
Saudi Arabia.  The diagnosis was rhabdomyolysis from overuse 
of upper extremities.  

Post-service medical records show that the veteran's varying 
complaints of myalgia, paresthesia, and body aches have been 
attributed to anxiety, influenza, and PTSD.  See VA 
outpatient treatment records dated in October 1994 and 
October 1996.  Additional medical records note the veteran's 
complaints of muscle and joint pain, but no specific 
diagnosis was rendered with respect to his complaints.  See 
VA examination reports dated April 1993 and April 1997; see 
also June 1993 VA social survey; VA outpatient treatment 
records dated in March 1993 and October 1994.  

With respect to the veteran's claimed chronic headaches, the 
SMRs show that, in March 1992, the veteran was diagnosed with 
tension headaches directly associated with stress and 
depression.  Post-service medical records note the veteran's 
complaints of daily headaches, which were diagnosed as 
migraine headaches in February 2001, but have not been 
related to a known diagnosis otherwise.  See April 1993 VA 
examination report.  At the April 1997 VA examination, the 
veteran's headaches were attributed to the veteran's service-
connected PTSD.  

With respect to the veteran's claimed fatigue/malaise, the 
SMRs show that, in November 1991, the veteran complained of 
total body malaise, along with fever, chills, and cold 
symptoms, which were diagnosed as bronchitis.  Post-service 
medical records show that the veteran continued to complain 
of constant fatigue, which was variously attributed to 
increased liver function tests and anxiety, PTSD, and 
depression.  See VA outpatient treatment records dated March 
and April 1995.  At the April 1997 VA examination, the 
veteran's fatigue was attributed to his PTSD.  

With respect to the veteran's claimed gastrointestinal 
symptoms, the SMRs show that, in February and March 1990, he 
complained of chest pain and epigastric discomfort, which was 
diagnosed as probable reflux.  In November 1990, the veteran 
reported vomiting, which was diagnosed as a viral syndrome.  
Post-service medical records show that, in October 1994, the 
veteran reported having an episode of hematuria and blood in 
his stools one week prior but had not had any since.  He also 
reported having frequent epigastric pain which wakes him up 
at night.  An upper gastrointestinal (GI) series was normal 
and the diagnosis was epigastric pain, rule out peptic ulcer 
disease.  In October 1994, the veteran also reported 
experiencing abdominal pain, which was determined to be most 
likely due to stress-related irritable bowel syndrome.  At 
the April 1997 VA examination, he reported having 
intermittent occurrences of blood in his stool and urine.  An 
upper GI series and flexible sigmoidoscopy were normal.  

With respect to the veteran's claimed shortness of breath, 
the SMRs show the veteran complained of shortness of breath 
in January 1992.  No diagnosis was rendered at that time, but 
pulmonary function tests and spirometry conducted in February 
1992 were normal.  Post-service medical records show the 
veteran had intermittent complaints of shortness of breath, 
which were variously associated with complaints of chest pain 
and exertion.  See VA outpatient treatment records dated 
January 1994, March 1995, and February 2001.  In January 
1994, the diagnosis was chest pain, rule out ischemic heart 
disease.  In March 1995, an etiology was unable to be 
determined and, in February 2001, the examining physician 
noted that it was possible that the veteran's symptoms may be 
somatic and related to his PTSD and depression.  At the April 
1997 VA examination, pulmonary function tests were normal and 
the VA examiner determined that the veteran's shortness of 
breath was associated with his PTSD.  At the October 2002 VA 
examination, pulmonary function tests and spirometry were 
normal.  The final diagnosis was dyspnea on exertion, more 
likely than not bronchial asthma in a very mild form.  

With respect to the veteran's claimed intermittent high 
fevers and elevated liver function tests, the SMRs show he 
was hospitalized in October 1991 and noted to have increased 
liver function tests.  A hepatitis panel was negative for 
hepatitis A, B, and C, although it was noted that that 
particular test was only 50 percent accurate.  The final 
diagnosis was probable hepatitis C.  At the veteran's follow-
up appointment, he complained of fever, chills, loss of 
appetite, cold symptoms and, total body malaise, which was 
diagnosed as bronchitis.  

Post-service medical records show the veteran continued to 
report having intermittent fevers and was noted to have 
elevated liver function tests.  The medical records show the 
veteran's fevers were not consistently related to any known 
diagnosis, but reference was consistently made to his history 
of hepatitis.  At the April 1997 VA examination, the veteran 
reported that his last high fever was in January 1997 but he 
was unable to remember the exact temperature.  The final 
diagnosis was high fever by patient history.  At the October 
2002 VA examination, the VA physician noted that the veteran 
had low-grade fevers at times.  The final diagnosis was 
unexplained fever of unknown origin since 1992, low-grade, 
undiagnosed illness.  

In March 1995, the veteran's elevated liver function tests 
were related to his complaints of fatigue, and the examining 
physician questioned whether he had hepatitis.  A subsequent 
treatment record dated later in March 1995, questioned the 
etiology of the elevated liver function tests.  In April 
1995, the elevated tests were noted with questionable 
etiology, but the examining physician also questioned whether 
the elevated tests were secondary to the veteran's alcohol 
use, which he reported that he had started using again.  At 
the October 2002 VA examination, the final diagnosis was 
hepatitis C with persisting abnormal liver functions.  

In sum, the Board finds that a VA Gulf War examination is 
needed in order to clarify whether any of the veteran's 
claimed symptoms are disabilities that are related to his 
military service, to include as a collection of symptomatic 
manifestations of an undiagnosed illness.  While there is 
evidence showing some of the veteran's claimed symptoms have 
been related to a known diagnosis, the Board finds that all 
of the issues listed above must be remanded and addressed in 
the VA Gulf War examination, because they are inextricably 
intertwined and may have a significant impact upon the 
examiner's determination as to whether the veteran has any 
undiagnosed illness manifested by the veteran's claimed 
symptoms.  See Harris v. Derwinski, 1 Vet. App. 180 (1991).  

In view of the foregoing, to ensure that VA has met its duty 
to assist the claimant in developing the facts pertinent to 
the claim, and to ensure full compliance with due process 
requirements, the case is REMANDED for the following:

1.	Schedule the veteran for a VA Gulf War 
examination to determine the etiology 
of his claimed muscle and joint pain, 
chronic headaches, fatigue/malaise, 
gastrointestinal symptoms, shortness of 
breath, intermittent high fevers and 
elevated liver function tests.  The 
claims file must be made available to 
the examiner for review in conjunction 
with the examination, and the 
examination report should reflect that 
such review is accomplished.  A 
rationale should be provided for any 
opinion offered.  Any testing deemed 
necessary should be performed.  The 
examiner is requested to express an 
opinion as to the following questions:

a.  Can the veteran's current 
complaints related to (i) muscle and 
joint pain, (ii) chronic headaches, 
(iii) fatigue, (iv) gastrointestinal 
symptoms, (v) shortness of breath, 
(vi) intermittent high fevers and 
(vii) elevated liver function tests 
be attributed to any known clinical 
diagnosis(es) and, if so, what is 
(are) the diagnosis(es)?  If not, 
the examiner should specifically 
state whether he/she is unable to 
ascribe a diagnosis to the veteran's 
claimed symptoms.  The examiner 
should address each of the veteran's 
claimed symptoms.  The examiner 
should also comment on the diagnoses 
to which his claimed disabilities 
have previously been attributed as 
indicated in the evidence of record.  

b.  Does the record establish that 
the veteran's current complaints 
regarding the above symptomatology 
are more likely than not (i.e., to a 
degree of probability greater than 
50 percent), at least as likely as 
not (i.e., a probability of 50 
percent), or less than likely (i.e., 
a probability of less than 50 
percent) related to his military 
service in the Persian Gulf?  In 
responding to this question, the 
examiner should indicate the degree 
to which the opinion is based upon 
the objective findings of record as 
opposed to the history as provided 
by the veteran.  

c.  If it is determined that the veteran's 
complaints are not related to service in 
the Persian Gulf, is it more likely than 
not (i.e., to a degree of probability 
greater than 50 percent), at least as 
likely as not (i.e., a probability of 50 
percent), or less than likely (i.e., a 
probability of less than 50 percent) that 
the veteran's claimed symptoms were 
incurred in service, without regard to the 
Persian-Gulf-War presumptions?  

d.  Note:  The term "at least as likely as 
not" does not mean merely within the realm 
of medical possibility, but rather that the 
weight of medical evidence both for and 
against a conclusion is so evenly divided 
that it is as medically sound to find in 
favor of causation as it is to find against 
it.

e.  If it cannot be determined whether the 
veteran's claimed symptoms were incurred 
during his active service, on a medical or 
scientific basis without invoking processes 
relating to guesswork or judgment based 
upon mere conjecture, the examiner should 
clearly and specifically so specify in the 
examination report.

2.	Thereafter, the issue on appeal should be 
readjudicated.  If the benefit sought on 
appeal is not granted to the veteran's 
satisfaction, the veteran and his 
representative should be provided with a 
supplemental statement of the case and 
afforded the appropriate opportunity to 
respond thereto.  

Thereafter, the case should be returned to the Board for 
further appellate consideration, if otherwise in order.  The 
Board intimates no opinion as to the ultimate outcome of this 
case.  The veteran need take no action unless otherwise 
informed.  The appellant has the right to submit additional 
evidence and argument on the matter or matters the Board has 
remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2007).



________________________________
ANDREW J. MULLEN
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


